Name: Commission Regulation (EEC) No 688/88 of 16 March 1988 re-establishing the levying of customs duties on cathode-ray television picture tubes, including video monitor cathode-ray tubes, falling within CN codes 8540 12 10, 8540 12 30 and 8540 30 00, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 17. 3 . 88 Official Journal of the European Communities No L. 71 /29 COMMISSION REGULATION (EEC) No 688/88 of 16 March 1988 re-establishing the levying of customs duties on cathode-ray television picture tubes, including video monitor cathode-ray tubes, falling within CN codes 8540 12 10 , 8540 12 30 and 8540 30 00, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply whereas, in the case of cathode-ray television picture tubes, including video monitor cathode-ray tubes, falling within CN codes 8540 12 10, 8540 12 30 and 8540 30 00, originating in South Korea, the individual ceiling was fixed at 1 million ECU ; whereas, on 14 March 1988 , imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION Article 1 As from 20 March 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in South Korea : Order No CN code Description 10.1096 8540 12*10 8540 12 30 8540 30 00 Cathode-ray television picture tubes, including video monitor cathode-ray tubes :  Black and white or other monochrome with a diagonal measurement of the screen not exceeding 52 cm  Other cathode-ray tubes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .